Exhibit 23.1 Consent of Independent Registered Public Accountant To the Board of Directors Northeast Bancorp Lewiston, Maine CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-85206), (No. 33-32095), (No. 33-58538), (No. 33-32096), (No. 33-87976) and (No. 333-135452) of Northeast Bancorp of our report dated September 18, 2009, related to our audit of the consolidated financial statements of Northeast Bancorp and Subsidiary included in the Annual Report Form 10-K for the year ended June 30, 2009. West Peabody, Massachusetts/s/SHATSWELL, MacLEOD & Company, P.C.
